DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
The dq-axis discussed on page 42 is not shown in the figures;
S2-S7 are disclosed on page 49 but are not shown in the figures;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by the claim limitation “calculates a voltage limiting circle of the current characteristic”, because it is unclear how the “voltage limiting circle” is related to the “current characteristic”.  Additionally it is unclear what the term “current characteristic” in the claims is referring too.
Claims 8-14 depend from claim 7 and are rejected for the same reason.
Claim 14 recites the limitation "the execution start state" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Additionally claim 14 states “enlarges the current limiting circle in the execution start state rather than the current limiting circle in the non- execution state” does not make sense because it appears the “current limiting circle” is enlarged in both states.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0179941 (Matsushita).
With respect to claim 7
Matsushita teaches: A braking control device for a vehicle (see at least Fig 1 and 3; U; and ¶0030 and ¶0036) that drives an electric motor (see at least Fig 1 and 2; #52; and ¶0033) on the basis of a target pressing (see at least Fig 1 and 2; #11 and #12; and ¶0030, ¶0036, and ¶0039) force corresponding to a request braking force for a vehicle wheel of a vehicle (see at least Fig 1 and 2; #11 and #12; and ¶0030 and ¶0036) and generates a braking force in the vehicle wheel (see at least Fig 1 and 2; #14-21; and ¶0030 and ¶0035) by pressing a friction member against a rotation member fixed to the vehicle wheel
a driving circuit (see at least Fig 4; M3; and ¶0050-51; Discussing calculating a d-axis current.)  which drives the electric motor (see at least Fig 1, 2, and 4; #52; and ¶0033 and ¶0037);
a controller (see at least Fig 3 and 4; U; and ¶0037) which controls the driving circuit (M4) on the basis of the target pressing force (see at least Fig 1-4; #12, U, and Sa; and ¶0037 and ¶0039; Discussing controlling the braking based on the force applied to the brake pedal.); and
a rotation angle sensor (see at least Fig 3; Sd and Se; ¶0036 and ¶0060; The Examiner notes the figures donate the rotational position sensor as Sd but parts of the description describes the position rotational sensor as Se.) ; and which detects a rotation angle of the electric motor (see at least Fig 3; Sd, Se, a d #52; ¶0036),
wherein the controller (U) sets a d-axis current ( see at least Fig 4; M3; and ¶0050-51; Discussing calculating a d-axis current.) and a q-axis current (see at least Fig 4; M3; and ¶0050-51; Discussing calculating a q-axis current.) of the electric motor (#52) on the basis of a specification of the driving circuit (see at least Fig 4; M3; and ¶0050-51; Discussing calculating a d-axis current.), and controls the driving circuit (M3) on the basis of the d-axis target current and the q-axis target current (see at least Fig 4; M3; and ¶0050-51). 
Although Matsushita teaches a field-weakening process (see at least abstract) Matsushita does not specifically teach the use of a current limiting circle 
wherein the controller sets a current limiting circle of a current characteristic of a d-axis current and a q-axis current of the electric motor on the basis of a specification of the driving circuit, calculates a voltage limiting circle of the current characteristic on the basis of the rotation angle, calculates a d-axis target current and a q-axis target current on the basis of a correlation between the current limiting circle and the voltage limiting circle, 
However Ueda teaches:
wherein the controller (see at least Fig 1; #10; and ¶0050) sets a current limiting circle (see at least Fig 9(b) and 11(b); CURRENT LIMIT CIRCLE; and ¶0108-0116) of a current characteristic of a d-axis current (see at least Fig 11(b); d-AXIS CURRENT; and ¶0127) and a q-axis current (see at least Fig 11(b); q-AXIS CURRENT; and ¶0127) of the electric motor (see at least Fig 1 and 2; #1; ¶0044-46) on the basis of a specification of the driving circuit (see at least Fig 2, 9(b), 11(b); #13; and ¶0050-55; Discussing calculating the current based on the driving circuit.), calculates a voltage limiting circle (see at least Fig 9(a) and 11(a); VOLTAGE LIMIT CIRCLE; and ¶0104-108) of the current characteristic on the basis of the rotation angle (see at least Fig 2; #5; and ¶0051-55; Discussing that the motor position is used to calculate the current and the voltage.  Also see 112 above.), calculates a d-axis target current (see at least Fig 11(b); d-AXIS CURRENT; and ¶0127) and a q-axis target current (see at least Fig 11(b); q-AXIS CURRENT; and ¶0127) on the basis of a correlation between the current limiting circle and the voltage limiting circle (see at least Fig 9(b) and 11(b); P1-3; and ¶0108-0116).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Matsushita by using the field weakening technique taught by Ueda because doing so would allow the system to better control the motor and allow the system to better respond to the current situation of the vehicle.  Thus making the vehicle safer.
With respect to claim 8
Matsushita teaches:
a vehicle wheel speed sensor (see at least Fig 1; Sc and #24; and ¶0036) which detects a speed of the vehicle wheel (see at least Fig 1; Sc and 24; and ¶0036), wherein a slip state amount (see at least Fig 1; Sc and 24; and ¶0036 and ¶0042-44) indicating a slip degree of the vehicle wheel is calculated on the basis of the speed of the vehicle wheel (see at least Fig 1; Sc and 24; and ¶0036 and ¶0042-44) and slip suppression control (see at least Fig 1; Sc and 24; and ¶0036 and ¶0042-44) of decreasing the slip degree of the vehicle wheel is executed on the basis of the slip state amount (see at least Fig 1; Sc and 24; and ¶0036 and ¶0042-44), and wherein field weakening is performed at the time of starting the execution of the slip suppression control (see at least Fig 1, 2, and 8; #24; and ¶0009, ¶0032, and ¶0058-62).
Matsushita does not specifically teach:
wherein a d-axis target current and a q-axis target current are calculated on the basis of a correlation between the current limiting circle and the voltage limiting circle.
However Ueda teaches:
a d-axis target current (see at least Fig 11(b); d-AXIS CURRENT; and ¶0127) and a q-axis target current (see at least Fig 11(b); q-AXIS CURRENT; and ¶0127) are calculated on the basis of a correlation between the current limiting circle and the voltage limiting circle (see at least Fig 9(b) and 11(b); P1-3; and ¶0108-0116).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Matsushita by using the field weakening technique taught by Ueda because doing so would allow the system to better control the motor and allow the system to better respond to the current situation of the vehicle.  Thus making the vehicle safer.
With respect to claims 9 and 10
Matsushita does not specifically teach:
wherein the controller calculates an intersection point between the voltage limiting circle and the current limiting circle in the correlation and calculates the d-axis target current on the basis of the intersection point. 
However Ueda teaches:
wherein the controller (see at least Fig 1; #10; and ¶0050) calculates an intersection point between the voltage limiting circle and the current limiting circle (see at least Fig 9(b) and 11(b); P1-3; and ¶0108-0116) in the correlation and calculates the d-axis target current on the basis of the intersection point (see at least Fig 9(b) and 11(b); P1-3; and ¶0108-0116).
 Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Matsushita by using the field weakening technique taught by Ueda because doing so would allow the system to better control the motor and allow the system to better respond to the current situation of the vehicle.  Thus making the vehicle safer.
With respect to claims 11-13
Matsushita does not specifically teach:
a current sensor which detects a value of a current flowing in the driving circuit, wherein the controller calculates a d-axis actual current corresponding to a d-axis element of the current value and a q-axis actual current corresponding to a q-axis element of the current value on the basis of the current value and the rotation angle, calculates a counter electromotive force of the electric motor on the basis of the rotation angle, calculates a target voltage on the basis of a deviation between the d-axis target current and the d-axis actual current, a deviation between the q-axis target current and the q-axis actual current, and the counter electromotive force, and controls the driving circuit on the basis of the target voltage.
However Ueda teaches:
a current sensor (see at least Fig 2; #14; and ¶0043 and ¶0053) which detects a value of a current flowing in the driving circuit (see at least Fig 2; #14; and ¶0043 and ¶0053-54), wherein the controller (#10) calculates a d-axis actual current (see at least Fig 2; #14; and ¶0068-70) corresponding to a d-axis element of the current value (see at least Fig 2; #14; and ¶0068-70) and a q-axis actual current corresponding to a q-axis element of the current value (see at least Fig 2; #14; and ¶0068-70) on the basis of the current value (see at least Fig 2; #14; and ¶0068-70) and the rotation angle (see at least Fig 2; #5 and #34; ¶0046 and ¶0068), calculates a counter electromotive force (see at least Fig 2; #36 and ωeΦ; and ¶0071, ¶0084, and ¶0096-100) of the electric motor (Fig 2; #1; and ¶0044) on the basis of the rotation angle (see at least Fig 2; #36, P, and ωeΦ; and ¶0068-71, ¶0084, and ¶0096-100), calculates a target voltage (see at least Fig 6, and 8; S120-130, vd, and vq; and ¶0014-16, ¶0062-64, and ¶0102-116), on the basis of a deviation between the d-axis target current (id*) and the d-axis actual current (id), a deviation between the q-axis target current (iq*) and the q-axis actual current (iq), and the counter electromotive force (ωeΦ)(see at least Fig 6, and 8; S120-130, vd, and vq; and ¶0014-16, ¶0062-64, and ¶0102-116 Discussing calculating the voltage values on the bases of the current values.), and controls the driving circuit on the basis of the target voltage (see at least Fig 2; #12 and #13; and ¶0050-52).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Matsushita by using the field weakening technique including a current sensor which detects a value of a current flowing in the driving circuit, wherein the controller calculates a d-axis actual current corresponding to a d-axis element of the current value and a q-axis actual current corresponding to a q-axis element of the current value on the basis of the current value and the rotation angle, calculates a counter electromotive force of the electric motor on the basis of the rotation angle, calculates a target voltage on the basis of a deviation between the d-axis target current and the d-axis actual current, a deviation between the q-axis target current and the q-axis actual current, and the counter electromotive force, and controls the driving circuit on the basis of the target voltage as taught by Ueda because doing so would allow the system to better control the motor and allow the system to better respond to the current situation of the vehicle.  Thus making the vehicle safer.
With respect to claim 14
Matsushita teaches:
wherein the controller (U) controls the driving circuit (M4) on the basis of the correlation between the current limiting circle and the voltage limiting circle even in a non-execution state in which the slip suppression control is not executed and enlarges the current limiting circle in the execution start state rather than the current limiting circle in the non- execution state (see at least Fig 5, 6, 8, and 10; Id and Field-Weakening control; ¶0050-51 and ¶0062; Discussing performing field weakening by changing the current curve. Also see 112 above.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665